PER CURIAM.
Mitchell L. Baeow appeals from a final summary judgment entered in favor of appel-lees, Boca Del Mar Improvement Associa*1351tion, Inc., Frank J. Bernardo and Kenneth Feigl, the association’s president.1 We reverse.
We find, based on the present record, that the trial court’s entry of summary judgment was premature. While we are not at this time passing on the merits of this case, we hold that there are issues of material fact in dispute that preclude entry of summary judgment. See Moore v. Morris, 475 So.2d 666 (Fla.1985); Holl v. Talcott, 191 So.2d 40 (Fla.1966). Accordingly, we reverse the final summary judgment and remand for further proceedings.
STONE and POLEN, JJ., concur.
ANSTEAD, J., dissents without opinion.

. Settlement of outstanding issues between Ba-cow and Bennardo occurred below and this appeal concerns only Bacow, the association and Mr. Feigl.